Exhibit 10.9

AMGEN INC. SUPPLEMENTAL

RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

AMGEN SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2009)

ARTICLE I

INTRODUCTION AND PLAN PURPOSE

 

1.1 Purpose. The purpose of this Plan is to provide benefits to employees of the
Company and certain of its affiliates and subsidiaries whose Matching
Contributions and Nonelective Contributions are limited under the Amgen
Retirement and Savings Plan (the “Retirement Plan”), whether because of
statutory limitations or because of employee deferrals to the Amgen Nonqualified
Deferred Compensation Plan (the “NQDC”), or both. The Company intends that the
Plan will provide benefits to a select group of management or highly compensated
employees.

 

1.2 History and Effective Date. The Amgen Inc. Supplemental Retirement Plan (the
“Plan”) was established by Amgen Inc. (the “Company”) effective as of January 1,
1993, was amended and restated effective January 1, 1998, and again effective
November 1, 1999. The Plan was further amended and restated effective January 1,
2005 to document the merger of the Immunex Key Employee Plan with and into this
Plan. The Plan, as set forth herein, is further amended and restated, effective
January 1, 2009, subject to any earlier date specifically set forth within the
Plan, to incorporate amendments adopted after its January 1, 2005 restatement
and to adopt provisions intended to comply with Code Section 409A and related
Treasury Regulations and guidance. The Plan shall be operated and interpreted in
accordance with this intention. However, if your payments commenced prior to
January 1, 2009, or if the Committee determines that all of the events necessary
to receive payment have occurred prior to January 1, 2009, you shall receive or
continue to receive payments in accordance with the Plan terms in effect on
December 31, 2008, to the extent that the Company determines that doing so would
comply with a reasonable, good-faith interpretation of Code Section 409A and
applicable guidance relating to Code Section 409A. Where payments have not
commenced on or before December 31, 2008 because you were treated as not having
experienced a “separation from service” under a reasonable, good-faith
interpretation of Code Section 409A and applicable guidance, but you would be
treated as having experienced a “separation from service” under Treasury
Regulation Section 1.409A-1(h) on a date that is on or after April 10, 2007 and
on or before December 31, 2008, you will be treated as having experienced a
separation from service on December 31, 2008.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, the following terms, when capitalized, have the
following meanings. Any capitalized term in this Plan that is not defined in
this Article II has the meaning given such term in the Retirement Plan.

2.1 Account means the Account maintained by the Company in accordance with
Article IV with respect to Plan Credits and Earnings.

2.2 Account Balance Plan means any plan, agreement or arrangement of the Company
or any of its Affiliates that is an “account balance plan” as defined in
Treasury Regulation Section 1.409A-1(c)(2)(A) and (B).

2.3 Affiliate shall mean, with respect to any entity, all other entities with
which the subject entity would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations)

 

1



--------------------------------------------------------------------------------

and Code Section 414(c) (a group of trades or businesses, whether or not
incorporated, under common control), as applicable.

2.4 Beneficiary means the person, persons or entity entitled under Article VI to
receive Plan benefits payable in the event of your death.

2.5 Board means the Board of Directors of the Company.

2.6 Code means the Internal Revenue Code of 1986, as amended.

2.7 Committee means the Compensation Committee of the Company’s Board.

2.8 Company means Amgen Inc. or any subsidiary or affiliate of Amgen Inc.
selected by the Board or the Committee to participate in the Plan and excludes
any disregarded entity pursuant to Treasury Regulations section 301.7701-3,
unless such disregarded entity is selected by the Board or Committee to
participate in the Plan.

2.9 Compensation has the same meaning as such term has under the Retirement
Plan, except that, for purposes of this Plan, Compensation is not limited by the
Salary Cap, includes amounts that are deferred into the NQDC.

2.10 Earnings means the amount credited to your Account under Section 4.3 of the
Plan.

2.11 Employer means, for the purpose of determining whether you have experienced
a Separation from Service, the entity for which you perform services and with
respect to which the legally binding right to compensation deferred or
contributed under this Plan arises and all of its Affiliates.

2.12 Normal Retirement Date means the first day of the month coinciding with or
next following your attainment of age 65.

2.13 NQDC means the Amgen Nonqualified Deferred Compensation Plan.

2.14 Participation Agreement means the agreement you file with the Committee
acknowledging the terms of the Plan and enrolling in the Plan.

2.15 Plan means this Amgen Inc. Supplemental Retirement Plan.

2.16 Plan Year means a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

2.17 Plan Credits means the amount credited to your Account under Section 4.2
and, where applicable, also includes Core Credits and Matching Credits that were
made to your Account for periods prior to January 1, 2005.

2.18 Retirement Plan means the Amgen Inc. Retirement and Savings Plan.

2.19 Salary Cap means the highest level of compensation that can be considered
for the purpose of calculating benefits under Section 401(a)(17) of the Code.

2.20 Separation from Service means the termination of services that you provide
to your Employer, whether voluntarily or involuntarily, as determined by the
Committee in accordance with Treasury

 

2



--------------------------------------------------------------------------------

Regulation Section 1.409A-1(h). In determining whether you have experienced a
Separation from Service, the following provisions shall apply:

 

  (a) Except as otherwise provided in Section 2.20(b), a Separation from Service
shall occur when you experience a termination of employment with your Employer.
You will be considered to have experienced a termination of employment when the
facts and circumstances indicate that either (i) you are not reasonably expected
to perform further services for the Employer after a certain date, or (ii) that
the level of bona fide services you will perform for the Employer after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 49% of the average level of bona fide services that you
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or full period of services to the
Employer if you have been providing services to the Employer for less than 36
months).

 

  (b) If you are on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between you and the Employer shall be
treated as continuing intact, provided that the period of such leave does not
exceed six months, or longer, so long as you retain a right to reemployment with
the Employer under an applicable statute or by contract. If the period of leave
exceeds six months and you do not retain a right to reemployment under an
applicable statute or by contract, you will incur a Separation from Service as
of the first day immediately following the end of such six-month period.
However, where your leave of absence is due to your “disability” (as defined
below), a 29-month period of absence will be substituted for such six-month
period. In applying the provisions of this paragraph, a leave of absence shall
be considered a bona fide leave of absence only if there is a reasonable
expectation that you will return to perform services for the Employer. For
purposes of this Section 2.20(b), “disability” shall mean any medically
determinable physical or mental impairment resulting in your inability to
perform the duties of your position or any substantially similar position, where
such impairment can be expected to result in death or can be expected to last
for a continuous period of not less than six months. The determination of
whether you have a disability shall be made by the Employer’s short-term
disability insurance carrier or administrator (or, if none, by the Committee).

 

  (c) Notwithstanding the foregoing, if you provide services to the Employer as
both an employee and a member of the Board, then to the extent permitted by
Treasury Regulation Section 1.409A-1(h)(5), the services provided by you as a
Board member shall not be taken into account in determining whether you
experience a Separation from Service as an employee.

2.21 Spouse means your wife or husband who is lawfully married to you at the
time of your death.

2.22 Years of Service means, effective April 1, 2004, a continuous period of
employment beginning on your date of hire with the Company and ending on the
date your employment with the Company terminates for any reason. You will be
credited with one Year of Service for each consecutive 12-month-period beginning
on your hire date, and each anniversary thereof, that you remain employed with
the Company. If your employment with the Company terminates and you are later
rehired, your prior Years of Service under the Plan will be disregarded and your
Years of Service for purposes of vesting in Plan Credits after the rehire date
will be determined from the date of your rehire until your subsequent
termination of employment.

 

3



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. You are eligible to receive credits in your Account as provided
in Section 4.2 of the Plan during the time you are eligible to participate in
the Retirement Plan and either your Compensation for the relevant calendar year
is in excess of the Salary Cap, or you elect to make a deferral into the NQDC,
or both.

3.2 Automatic Participation. Once you satisfy the eligibility requirements under
Section 3.1, you will automatically be enrolled in the Plan and eligible to
receive Plan Credits under Article IV of the Plan.

3.3 Participation. After you first become eligible, you will continue to
participate in the Plan (that is, you will receive Earnings on the balance in
your Account) as long as you have not received a distribution of your Account,
even if you are no longer eligible to receive credits under the Plan.

ARTICLE IV

CREDITS TO YOUR ACCOUNT

4.1 Account. For record keeping purposes only, an Account will be established
under Section 4.2 below and maintained on your behalf under the Plan. Your
Account will be used solely to determine the amounts to be paid to you under the
Plan. Your Account will not constitute or be treated as a trust fund for your
benefit.

4.2 Credits. For each year you are eligible, the Company will credit your
Account with your share of Plan Credits in an amount equal to (i) ten percent
(10%), multiplied by (ii) your Compensation for the year that is not recognized
under the Retirement Plan either because it is in excess of the Salary Cap, or
deferred under the NQDC, or both.

4.3 Earnings. Your Account will be credited with Earnings with respect to the
investments of the Plan Credits credited to your Account. Earnings will be
credited at the rate declared by the Committee, acting in its sole discretion,
after taking into account the investment performance of the investment vehicles
selected by the Committee, or, if the Committee permits, selected by you from
among the investment vehicles available under the Retirement Plan (excluding the
Amgen Inc. Stock Fund).

4.4 Vesting of Your Account. Your Account will become fully vested upon
termination of your employment with the Company on or after (1) your Normal
Retirement Date, (2) the date of your Disability, or (3) your death. If your
employment with the Company is terminated for any other reason, your Account
will be vested in accordance with the following schedule:

 

Years of Service

  

Vested Percentage

Less than 3

   0%

3 or more

   100%

Notwithstanding the foregoing vesting schedule, if a portion of your
Compensation for a year consists of amounts that were deferred under the NQDC,
then a portion of that year’s Plan Credits in an amount equal to

 

4



--------------------------------------------------------------------------------

(i) 10%, multiplied by (ii) the amount of Compensation deferred under the NQDC
that would have been taken into account under the Retirement Plan if it had not
been deferred, shall be immediately vested.

Any portion of your Account that is not vested on your termination of employment
will be permanently forfeited. All Accounts will be subject to the creditors of
the Company in the event of the insolvency of the Company.

4.5 Payroll Taxes Upon Vesting. When any portion of your Account becomes vested
and nonforfeitable, the Company shall withhold from your current Compensation,
in a manner determined by the Company, your share of employment taxes under the
Federal Insurance Contribution Act (FICA) and other applicable employment taxes.
If necessary, and in accordance with Section 5.4(c) below, the Company may
reduce the vested and nonforfeitable portion of your Account to comply with this
Section 4.5.

4.6 Determination of Accounts. Your Account will consist of all your credited
Plan Credits and Earnings.

4.7 Statement of Accounts. Prior to March 1 of each year or at such other time
as determined by the Committee, the Committee will distribute statements to you
showing the balance of your Account.

ARTICLE V

DISTRIBUTIONS

5.1 Distributions. Following your Separation from Service, the Company will pay
you the vested balance of your Account under the Plan. The distribution of your
Account will be paid to you in a lump-sum payment as soon as administratively
practicable during the Plan Year immediately following the Plan Year in which
such Separation from Service occurs, unless you have elected on an Election
Form, within the time and manner described below, to receive either (i) a
lump-sum payment as soon as administratively practicable in the second Plan Year
following the Plan Year in which your Separation from Service occurs, or
(ii) installment payments described in Section 5.2. Any election pursuant to
this Section 5.1 must be made within 30 days after the date that you become
eligible to participate in the Plan, provided that you have not been eligible to
participate in this Plan or in any other plan that would be aggregated with this
Plan under Treasury Regulation Section 1.409A-1(c) at any time during the
24-month period ending on the date you became eligible to participate in the
Plan, in accordance with Treasury Regulation Section 1.409A-2(a)(7)(ii).

5.2 Installment Payments. Installment payments will be paid in substantially
equal annual payments, commencing as soon as administratively practicable in the
Plan Year immediately following the Plan Year in which you experience a
Separation from Service, and ending in the Plan Year that you specify in the
Election Form, which shall not be later than the Plan Year that includes the
ten-year anniversary of your Separation from Service. However, if your aggregate
account balance under all Account Balance Plans is $100,000 or less upon your
Separation from Service, your election to receive installment payments will be
disregarded and your vested Account will be paid to you as a lump-sum payment as
soon as administratively practicable in the Plan Year immediately following the
Plan Year in which you incur a Separation from Service. For purposes of this
Plan, the right to receive a benefit payment in annual installments shall be
treated as the entitlement to a single payment.

5.3 Distribution Election Changes. Subject to Section 5.5, with respect to your
distribution election made pursuant to this Article 5, you may have a one-time
opportunity to extend the payment date and/or change the form of payment
initially designated, provided that: (i) the new distribution election shall
have no effect until at least 12 months after the date on which such election is
made, (ii) the payment date must be at least

 

5



--------------------------------------------------------------------------------

five years after the previously designated payment date and must involve
completion of all payments not later than the end of the Plan Year that includes
the ten-year anniversary of your Separation from Service, and (iii) the election
must be made at least 12 months prior to the previously designated payment date.
The “previously designated payment date” in the preceding sentence shall be
January 1 of the Plan Year in which the payment was initially scheduled to
occur, which, in the case of installment payments, shall include only the first
installment payment.

5.4 Six-Month Delayed Payment. If, at the time of your Separation from Service,
you are a “specified employee” (within the meaning of Section 409A of the Code
and Treasury Regulation Section 1.409A-1(i)), the Company will not pay or
provide any “Specified Benefits” (as defined herein) during the six-month period
beginning with the date of your Separation from Service (the “409A Suspension
Period”). In the event of your death, however, the Specified Benefits shall be
paid to your Beneficiary without regard to the 409A Suspension Period. For
purposes of this Plan, “Specified Benefits” are any amounts that would be
subject to Section 409A additional taxes if the Company were to pay them,
pursuant to this Plan, on account of your Separation from Service. During the
409A Suspension Period, your Account will continue to be credited or debited in
accordance with Section 4.3 above until your Account is distributed. Within 14
calendar days after the end of the 409A Suspension Period, you shall be paid a
lump-sum payment in cash equal to any Specified Benefits delayed during the 409A
Suspension Period.

5.5 Special Transition Rule for 2008. This Section is effective October 1, 2008.
With respect to Article 5 only, the Committee shall, in accordance with the
rules established by the Committee and pursuant to Notice 2007-86, provide a
limited period in 2008 in which you may make a distribution election with
respect to your Account (unless you were subject to the special grandfathering
rules set forth in Section 1.2). On or before the deadline established by the
Committee, which in no event shall be later than December 31, 2008, you shall
make any such elections on an Election Form that the Committee provides. Any
such distribution election that is accepted by the Committee shall not be
treated as a change in either the form or timing of your benefit payment for
purposes of Code Section 409A or Section 5.3 or 6.5 of the Plan. If any
distribution election that you make in accordance with this Section 5.5 either
(i) relates to an amount that would otherwise be paid to you in 2008, or
(ii) would cause an amount to be paid to you in 2008, such election shall not be
effective with respect to such amount.

5.6 Accelerated Distributions. Distributions may not be accelerated, except as
provided in this Section 5.6 and in Section 8.2. Distributions may be
accelerated under the following circumstances:

 

  (a) You have elected to receive any payments under the installment method and
subsequently elect to change from installments to a lump-sum distribution,
provided the change in the distribution election satisfies the requirements set
forth in Section 5.3 or 6.5.

 

  (b) You become liable for FICA taxes with respect to any portion of your
Account, provided that if an accelerated distribution is made pursuant to this
paragraph, the amount distributed shall not exceed the aggregate of the FICA
taxes imposed on your Account plus any income tax withholding required for the
FICA withholdings.

 

  (c) The Plan fails to meet the requirements of Code Section 409A with respect
to any portion of your Account, provided that if an accelerated distribution is
made pursuant to this paragraph, the amount that shall be distributed shall not
exceed the amount required to be included in income as a result of the failure
to comply with Code Section 409A.

5.7 Delayed Distributions. Except as provided in Sections 5.3, 5.4, 5.5, 6.5,
and this Section 5.7, payments

 

6



--------------------------------------------------------------------------------

may not be delayed. Distributions may be delayed under the following
circumstances:

 

  (a) If the Company reasonably anticipates that the Company’s deduction with
respect to any distribution from this Plan would be limited or eliminated by
application of Code Section 162(m), then to the extent permitted by Treasury
Regulation Section 1.409A-2(b)(7)(i), payment shall be delayed as deemed
necessary to ensure that the entire amount of any distribution from this Plan is
deductible. Any amounts for which distribution is delayed pursuant to this
Section shall continue to be credited or debited with additional amounts in
accordance with Section 4.3. The delayed amounts (as adjusted for any amounts
credited or debited thereon) shall be distributed to you (or your Beneficiary in
the event of your death) at the earliest date the Company reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

 

  (b) The Committee may delay payment if it reasonably anticipates that making
the payment would violate federal securities laws or other applicable law,
provided the Company treats all payments to similarly situated Plan participants
on a reasonably consistent basis and the payment is made at the earliest date at
which the Committee reasonably anticipates that the making of the payment will
not cause a violation.

5.8 Withholding Payroll Taxes. The Company will withhold any taxes required to
be withheld from payments made from the Plan to satisfy any federal, state, or
local requirements regarding tax withholding.

5.9 Payments to Incompetents. Whenever and as often as any person entitled to
receive a distribution under the Plan shall be under a legal disability or, in
the sole judgment of the Committee, shall otherwise be unable to care for such
distributions to the person’s own best interest and advantage, the Committee, in
the exercise of its discretion, may direct such distributions to be made in any
one or more of the following ways:

 

  (a) directly to such person;

 

  (b) to such person’s spouse;

 

  (c) to such person’s legal guardian or conservator; or

 

  (d) to any other person to be held and used for such person’s benefit.

The decision of the Committee shall, in each case, be final and binding upon all
parties, and any distribution made pursuant to the power herein conferred on the
Committee shall, to the extent so made, be a complete discharge of the
obligations under the Plan of the Company and the Committee with respect to such
person.

ARTICLE VI

BENEFICIARY DESIGNATION

6.1 Beneficiary Designation. Your Beneficiary under the Plan will be the same
Beneficiary you select under the Retirement Plan. If you change your Beneficiary
designation under the Retirement Plan, your Beneficiary designation under the
Plan will automatically change as well.

6.2 No Beneficiary Designation. If you fail to designate a Beneficiary under the
Retirement Plan, or if the Beneficiary you designate dies before you or before
complete distribution of your benefits, your designated Beneficiary will be the
first of the following classes in which there is a survivor:

 

7



--------------------------------------------------------------------------------

  (a) your surviving Spouse;

 

  (b) your children, except if any of the children predecease you but leave
surviving issue, then such issue will take by right of representation the share
the parent would have taken if living;

 

  (c) your estate.

6.3 Death Before Commencement of Benefits. Subject to Section 6.4, any amounts
payable to your Beneficiary under the Plan shall be paid in a lump sum unless
you elect on an Election Form, within the time and manner set forth in
Section 5.1, for such amounts to be payable in up to ten substantially equal
annual installment payments. However, if your aggregate account balance under
all Account Balance Plans is $100,000 or less upon your death, your election to
receive installment payments will be disregarded and your vested Account will be
paid to your Beneficiary as a lump-sum payment. Any lump-sum payment made
pursuant to this Section 6.3 shall be made, or installment payments shall
commence, within 60 days of your death. For purposes of this Plan, the right to
receive a benefit payment in annual installments shall be treated as the
entitlement to a single payment.

6.4 Death After Commencement of Benefits. If you die after installment payments
have commenced but before your Account is paid in full, your remaining
installment payments shall continue and shall be paid to your Beneficiary over
the remaining number of years and in the same amounts as payments would have
been made to you had you survived.

6.5 Distribution Election Changes. Subject to Section 5.5, with respect to your
distribution election made pursuant to this Article 6, you may have a one-time
opportunity to extend the payment date and/or change the form of payment
initially designated, provided that: (i) the new distribution election shall
have no effect until at least 12 months after the date on which such election is
made, (ii) the payment date must involve completion of all payments not later
than the end of the Plan Year that includes the ten-year anniversary of your
death, and (iii) the election must be made at least 12 months prior to the
previously designated payment date. The “previously designated payment date” in
the preceding sentence shall be January 1 of the Plan Year in which the payment
was initially scheduled to occur, which, in the case of installment payments,
shall include only the first installment payment.

6.6 Effect of Payment. The distribution to the Beneficiary completely discharges
Company’s obligations under this Plan.

ARTICLE VII

ADMINISTRATION

7.1 Committee; Duties. This Plan is administered by the Committee, or its duly
appointed delegate or delegates, who may or may not be employees of the Company.
The Committee (or its delegates) has the same duties, discretionary and
interpretive authority and rights under this Plan as the Global Benefits
Committee, and its appointees and delegates, has under the Retirement Plan;
provided, however, nothing in this Section 7.1 shall be construed to impose any
fiduciary duty on the Committee or its delegates under ERISA. The decisions or
actions of the Committee with respect to any question arising out of or in
connection with the administration, interpretation or application of the Plan
and the rules or regulations promulgated hereunder will be final, conclusive and
binding upon all persons having any interest in the Plan.

 

8



--------------------------------------------------------------------------------

7.2 Indemnity of Committee. The Company will indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of the Committee’s gross negligence or willful misconduct.

7.3 Claims Procedure. The Claims Procedure under the Plan is the same as that
under the Retirement Plan, including the arbitration requirements set forth
therein.

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.1 Plan Amendment.

 

  (a) Generally. The Committee may at any time amend the Plan in whole or in
part. No amendment may decrease or restrict the amount accrued in any Account
maintained under the Plan through the date of amendment.

 

  (b) Amendment for 409A Compliance. This Plan is intended to comply with
Section 409A of the Code, and the Company shall have complete discretion to
interpret and construe this Plan and any associated documents in any manner that
establishes an exemption from or otherwise conforms them to the requirements of
Section 409A. If, for any reason including imprecision in drafting, any Plan
provision does not accurately reflect its intended establishment of an exemption
from or compliance with Section 409A of the Code, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Company in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Company. The
Company reserves the right to unilaterally amend this Plan without your consent
in order to accurately reflect its correct interpretation and operation, as well
as to maintain an exemption from or compliance with Section 409A of the Code.

8.2 Company’s Right to Terminate. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, by action of its Board of Directors or the Committee,
the Company reserves the right to discontinue its sponsorship of the Plan and to
terminate the Plan at any time in accordance with one of the following
circumstances set forth in subsections (a) through (c) below and in Treasury
Regulation Section 1.409A-3(j)(4)(ix):

 

  (a) The Company may terminate the Plan if the termination and liquidation is
not proximate to a downturn in the Company’s financial health and:

 

  (i) The Plan and all other plans maintained by the Company that would be
aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) are
irrevocably terminated;

 

  (ii) No payments other than payments that would otherwise be payable under the
terms of the Plan are made within 12 months following the date the Company takes
all necessary actions to terminate and liquidate the Plan;

 

  (iii)

Except with respect to the participants who became entitled to benefits under
the terms of the Plan and any other plan maintained by the Company that would be

 

9



--------------------------------------------------------------------------------

 

aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) within
the first 12 months following the date such plans are irrevocably terminated,
all payments to the participants due under the terms of such plans must be made
between the first day of the 13th month and the last day of the 24th month
following the date such plans terminated; and

 

  (iv) The Company does not adopt a plan that would be aggregated with this Plan
under Treasury Regulation Section 1.409A-1(c) within three years following the
date the Plan is terminated.

 

  (b) The Company terminates and liquidates the Plan pursuant to irrevocable
action taken within 30 days preceding or 12 months following a “change in
control event” (defined below), provided that the Plan and all other plans
maintained by the Company that would be aggregated with the Plan under Treasury
Regulation Section 1.409A-1(c) are terminated on the same date with respect to
each participant in such plans that experienced the “change in control event,”
and all such participants receive all benefits payable under such plans within
12 months following the termination date. For purposes of this Section 8.2(b),
“change in control event” shall have the meaning set forth in Treasury
Regulation Section 1.409A-3(i)(5).

 

  (c) The Company terminates and liquidates the Plan within 12 months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that all
benefits payable under the Plan are distributed to participants during the
earlier of (i) the taxable year in which the amount is actually or
constructively received, or (ii) the latest of the calendar year in which
(a) the Plan is terminated and liquidated; (b) the benefits are no longer
subject to a substantial risk of forfeiture; or (c) the payment first becomes
administratively practicable.

ARTICLE IX

MISCELLANEOUS

9.1 Unfunded Plan. This Plan is intended to be an unfunded plan for tax law
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), maintained primarily to provide benefits for
a select group of management or highly compensated employees. This Plan is not
intended to create an investment contract, but to provide tax planning
opportunities and retirement benefits to eligible individuals who have elected
to participate in the Plan. Eligible individuals are members of management who,
by virtue of their position with the Company, are uniquely informed as to the
Company’s operations and have the ability to materially affect the Company’s
profitability and operations.

9.2 Unsecured General Creditor. Neither you nor your Beneficiaries, heirs,
successors and assigns will have any legal or equitable rights, interest or
claims in any property or assets of the Company, nor will they be Beneficiaries
of, or have any rights, claims or interests in any life insurance policies,
annuity contracts or the proceeds therefrom owned or which may be acquired by
the Company. Such policies or other assets of the Company will not be held under
any trust for your benefit or that of your Beneficiaries, heirs, successors or
assigns, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company’s assets
and policies will be, and remain, the general, unpledged, unrestricted assets of
the Company. The Company’s obligation under the Plan will be that of an unfunded
and unsecured promise of the Company to pay money in the future.

9.3 Trust Fund. The Company will pay all Plan benefits. At its discretion, the
Company may establish one or more trusts, with such trustees as the Board may
approve, for the purpose of providing for the

 

10



--------------------------------------------------------------------------------

payment of such benefits. Such trust or trusts may be irrevocable, but the
assets thereof will be subject to the claims of the Company’s creditors. To the
extent any benefits provided under the Plan are actually paid from any such
trust, the Company will have no further obligation with respect thereto, but to
the extent not so paid, such benefits will remain the obligation of, and paid
by, the Company.

9.4 Code Section 409A. Except to the extent specifically provided within this
Plan or any separate written agreement between you and the Employer, you shall
be solely responsible for the satisfaction of any taxes with respect to the
benefits payable to you under this Plan (including, but not limited to,
employment taxes imposed on employees and additional taxes on nonqualified
deferred compensation). Although the Company intends and expects that the Plan
and its payments and benefits will not give rise to taxes imposed under
Section 409A of the Code, neither the Company, nor its employees, directors, or
agents shall have any obligation to mitigate or to hold you harmless from any or
all of such taxes.

9.5 Nonassignability. Neither you nor any other person may commute, sell,
assign, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are expressly
declared to be nonassignable and nontransferable. No part of the amounts payable
will, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by you or
any other person (other than amounts owed to the Company’s creditors in the
event of the Company’s insolvency), nor be transferable by operation of law in
the event of the bankruptcy or insolvency of you or any other person (other than
the Company).

9.6 Not a Contract of Employment. The terms and conditions of this Plan may not
be construed to constitute a contract of employment between you and the Company
and you (or your Beneficiary) will have no rights against the Company except as
otherwise specifically provided herein. Moreover, nothing in this Plan will be
deemed to give you the right to be retained in the service of the Company as an
employee or otherwise, or to interfere with the right of the Company to
discipline or discharge you at any time.

9.7 Cooperation. You are required to cooperate with the Company by furnishing
any and all information requested by the Company in order to facilitate the
payment of benefits hereunder.

9.8 Terms. Whenever words are used in this Plan in the masculine they will be
construed as though they were used in the feminine in all cases where they would
so apply; and whenever any words are used in this Plan in the singular or in the
plural, they will be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

9.9 Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and do not control or affect the meaning or
construction of any of its provisions.

9.10 Governing Law. The provisions of this Plan are to be construed and
interpreted according to the laws of the State of California to the extent that
they have not been preempted by federal law.

9.11 Validity. In case any provision of this Plan is found to be held illegal or
invalid for any reason, said illegality or invalidity will not affect the
remaining parts hereof, but this

[Remainder of this page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has signed this amended and restated Plan
document as of                 , 2008.

 

“Company” Amgen Inc., a Delaware corporation By:  

/s/ BRIAN MCNAMEE

Title:   Senior Vice President, Human Resources

 

12



--------------------------------------------------------------------------------

APPENDIX A

Participating Subsidiaries and Affiliates of Amgen Inc.

 

1. Amgen USA Inc. – January 1, 2002

2. Immunex Corporation – January 1, 2003

3. Immunex Manufacturing Corporation – January 1, 2003

4. Immunex Rhode Island Corporation – January 1, 2003

5. Amgen Worldwide Services, Inc. – January 1, 2004

6. Amgen San Francisco, LLC – January 1, 2005

7. Tularik Pharmaceutical Company – January 1, 2005

8. Amgen Fremont Inc. – July 1, 2006

9. Amgen Mountain View Inc. – January 1, 2007

 

13